

116 HR 1006 IH: Open Internet Act of 2019
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1006IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Mr. Latta introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title I of the Communications Act of 1934 to provide for internet openness, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Open Internet Act of 2019. 2.Internet opennessTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following new section:
			
				14.Internet openness
					(a)Duties of broadband internet access service providers
 (1)In generalTo the extent that a person is engaged in the provision of broadband internet access service, such person—
 (A)shall not block lawful content, applications, or services, or prohibit the use of non-harmful devices, subject to reasonable network management;
 (B)shall not unjustly or unreasonably discriminate in transmitting lawful traffic over a consumer’s broadband internet access service; and
 (C)shall disclose accurate and relevant information in plain language regarding the price, performance, and network management practices of such person’s broadband internet access service sufficient—
 (i)for consumers to make informed choices regarding use of such service; and (ii)for content, application, service, and device providers to develop and market new internet offerings.
 (2)Commission requirementsThe Commission may promulgate rules to implement paragraph (1)(C). Any such rules— (A)shall require, at a minimum, such person to display or provide links to the required information on an internet website and to update such information in a timely fashion to reflect material changes in the information subject to such paragraph; and
 (B)shall not require public disclosure of— (i)competitively sensitive information;
 (ii)information that would compromise network security; or (iii)information that would undermine the efficacy of reasonable network management practices.
 (3)Rule of constructionFor purposes of paragraph (1)(B), reasonable network management shall not be construed to be unjustly or unreasonably discriminatory.
						(b)Enforcement
 (1)Commission authorityThe Commission shall enforce the duties established in subsections (a)(1)(A) and (a)(1)(B) through adjudication of a complaint alleging that a service violates one or more of such duties. Nothing in this section limits the Commission’s authority to adopt procedures for the adjudication of a complaint, to adopt an order requiring compliance from an entity subject to a complaint, to initiate an enforcement action, or to issue a declaratory ruling or guidance.
 (2)Injunctive relief and penaltiesIf the Commission finds that a provider of broadband internet access service has violated any provision of subsection (a), the Commission may issue an order enjoining such violation, including interim injunctive relief. If the Commission finds that a provider of broadband internet access service has engaged in a willful and knowing violation of such subsection, the Commission may issue a fine or forfeiture of no more than $2,000,000 for any practice found to violate such subsection, consistent with the procedures in section 503. The Commission may not order the payment of damages for any violation of such subsection.
 (3)No additional private rights authorizedNothing in this section shall be construed to authorize any private right of action in court. (c)Relationship to other titles and laws (1)The CommissionThe Commission may not impose regulations on broadband internet access service or any component thereof under title II, except in the event that a provider of broadband internet access service elects to provide the transmission component of such service as a telecommunications service under such title. Except as expressly provided in this section, nothing in this section shall increase, reduce, or otherwise alter the Commission’s authority.
 (2)ProvidersNothing in this section shall supersede any obligation or authorization a provider of broadband internet access service may have, or limit the provider’s ability, to address the needs of emergency communications, law enforcement, public safety, or national security, consistent with applicable law. Nothing in this section shall prohibit reasonable efforts by a provider of broadband internet access service to address copyright infringement or other unlawful activity.
 (3)Savings clauseNothing in this section shall increase, reduce, or otherwise alter the antitrust or other authorities of the Department of Justice or the Federal Trade Commission.
 (d)DefinitionsFor purposes of this section: (1)Broadband internet access service (A)In generalThe term broadband internet access service means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service.
 (B)Functional equivalent; evasionThe term includes any service that— (i)the Commission finds to be providing a functional equivalent of the service described in subparagraph (A); or
 (ii)is used to evade the protections set forth in this section. (2)Reasonable network management (A)In generalThe term reasonable network management means a network management practice that is appropriate and tailored to achieving a legitimate network management function, taking into account the particular network architecture or technology of the provider.
 (B)InclusionsThe term includes appropriate and tailored practices— (i)to reduce or mitigate the effects of congestion on a broadband internet access service provider’s network;
 (ii)to ensure network security or integrity; (iii)to address traffic that is harmful to or unwanted by—
 (I)users, including premises operators; (II)the provider’s network; or
 (III)the internet; (iv)to meet the needs of public safety; and
 (v)to provide services or capabilities consistent with a consumer’s choices regarding parental control or security capabilities.
 (C)ConsiderationsIn determining whether a network management practice is reasonable, the Commission shall consider technical requirements, standards, or best practices adopted by one or more independent, widely recognized internet community governance initiatives or standard-setting organizations.
							.
		